DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/28/2020.	
3.	Claims 1, 3-10, 12-25, 28 are pending. Claims 1, 3-10, 12-18, 28 are under examination on the merits. Claims 1-18 are amended. Claim 2, 11, 26-27, 29 are previously cancelled. Claims 19-25 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-10, 12-18, 28  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-10, 12-13, 15, 18, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shengkui et al. (WO 2012/089827 A1, hereinafter “”827”) in view of Zhou et al. (US Pat. No. 8,587,861 B1; hereinafter “”861”).  
Regarding claims 1,3,8-9,12-13,15: “827 teaches a cured coating or film (Page 1, lines 1-3) resulting from curing a one-part, curable polyurethane soft touch coating composition characterized in that it comprises the reaction product of: a formulation comprising a non-hydrolysable polyol binder, a formulation comprising an organic polyisocyanate, at least one solvent and additive (Page 4, Table 1, Formulation A), wherein the cured coating or film is a soft-touch coating or film (Page 2, lines 15-18; Page 8, Claim 1). 827 teaches the binders most commonly used are normal hydrolysable polyesters where the ester linkage is protected from hydrolysis with structures to provide steric hindrance have been also found to be effective (Page 2, lines 22-26). “827  does not expressly teach a one-part, curable composition comprising a) at least one isocyanurate tri(meth)acrylate or derivative thereof and b) at least one aromatic polyester urethane diacrylate, wherein the composition comprises the b) at least one aromatic polyester urethane diacrylate and the a) at least one isocyanurate tri(meth)acrylate or derivative thereof is present in the composition from 15% to 50% by weight based on said components a), b), c) and e).
However, “861 teaches a method for making a cross-linked polymer network  comprising a mixture is formed of i) an electro-optic chromophore, ii) any of a cross-linkable monomer or a cross-linkable oligomer, and iii) an initiator in a solvent (Col. 1, lines 49-54; Col. 11, lines 25-36), wherein the examples of a cross-linkable monomer or a cross-linkable oligomer include tris(2-hydroxy ethyl)isocyanurate triacrylate (SR368 from Sartomer Co., Inc.; MW. 423.37 g/mol) (Col. 6, lines 12-13), and the aromatic polyester urethane acrylates such as CN992 (Col. 6, lines 24-25), wherein any of the monomer(s) and/or oligomer(s) disclosed may be used alone or in combination with any of the other monomer(s) and/or oligomer(s) (Col. 6, lines 48-51). The total amount of monomer(s) and/or oligomer(s) utilized in the mixture may range from about 5 wt % to about 90 wt % of the total wt % of the mixture. The total amount of cross-linking monomer(s) and/or oligomer(s) may range from about 5 wt % to about 80 wt %. In an example, the mixture may include from about 5 wt % to about 80 wt % of a 2-branch acrylate cross-linking monomer 
In an analogous art the one-part, curable composition comprising a cross-linked polymer network, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cross-linkable monomer/oligomer in the one-part, curable composition by “827, so as to include at least one aromatic polyester urethane diacrylate, wherein the composition comprises the b) at least one aromatic polyester urethane diacrylate and the a) at least one isocyanurate tri(meth)acrylate or derivative thereof is present in the composition from 15% to 50% by weight based on said components a), b), c) and e) as taught by “861, and would have been motivated to do so with reasonable expectation that this would result in providing to select monomer(s) and/or oligomer(s) which are at least able to be cross-linked (where cross-linking is initiated via exposure to appropriate energy), and are either photo curable or thermally curable (Col. 5, lines 44-48),. Furthermore, the monomer(s) and/or oligomer(s) are also polymer precursors that polymerize in addition to cross-link. In other words, the monomer(s) and/or oligomer(s) may include polymerizable moieties or functional groups that are capable of being polymerized as suggested by “861 (Col. 5, lines 54-59).  

Regarding claim 4: “827 teaches the cured soft-touch coating or film (Page 1, lines 1-3), wherein the composition comprises the d) at least one solvent (Pages 4-5, Table 1, Formulation A). 

Regarding claims 5-6: “827 teaches the cured soft-touch coating or film (Page 1, lines 1-3), wherein the e) additives are selected from the group consisting of photo- initiators, thermal free-radical initiators, polymer waxes or beads, accelerators, matting agents, wetting agents, dispersants, leveling agents and combinations thereof (Page 3, lines 22-27; Pages 4-5, Table 1, Formulation A). 

Regarding claim 7: “827 teaches the cured soft-touch coating or film (Page 1, lines 1-3), wherein the composition is curable by heat (i.e., temperature of 80° C for 40 min). 

Regarding claim 10: “827 teaches the cured soft-touch coating or film (Page 1, lines 1-3), comprising: the d) at least one solvent (Pages 4-5, Table 1, Formulation A), and the e) at least one additive, wherein the at least one additive is selected from the group consisting of photo-initiators, free-radical initiators, accelerators, matting agents, wetting agents, dispersants, leveling agents and combinations thereof (Page 3, lines 22-27; Pages 4-5, Table 1, Formulation A). 

Regarding claim 18: “827 teaches the cured soft-touch coating or film (Page 1, lines 1-3), wherein the composition comprises the at least one solvent and the at least one solvent is butyl acetate (Pages 4-5, Table 1, Formulation A).

Regarding claim 28: “827 teaches a cured article comprising the cured soft-touch coating or film (Page 1, lines 4-11). 
s 14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Shengkui et al. (WO 2012/089827 A1, hereinafter “”827”) in view of Zhou et al. (US Pat. No. 8,587,861 B1; hereinafter “”861”) as applied to claim 1 above, and further in view of  Kues et al. (US Pub. No. 2013/0202892 A1, hereinafter “”892”) as further evidenced by Matsuura et al. (US Pub. No. 2012/0296001 A1, hereinafter “”001”). 

Regarding claims 14,16: The disclosure of “827 in view “861 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “827 in view “861 does not expressly the at least one isocyanurate tri(meth)acrylate or derivative thereof is represented by the formula as set forth, wherein Y is selected from the group as set forth, and the composition comprises the c) at least one monofunctional or difunctional reactive diluent as set forth. 
	However, “892 teaches a cured coating or film (Page 6, [0084]; Page 6, [0086]) resulting from a curing the one-part, curable composition (Page 2, [0012]) comprising: a) at least one isocyanurate tri(meth)acrylate or derivative thereof which is Desmolux® VP LS 2308 (unsaturated, aliphatic, substantially isocyanate-group-free polyurethane acrylate based on the isocyanurate of hexamethylene diisocyanate and hydroxyethyl acrylate)(see “001, Page 4, [0047]-[0049]), at least one monofunctional or difunctional reactive diluent (Page 4, [0052]-[0053]), Irgacure® 184 (commercial photoinitiator from Ciba Speciality Chemicals; 1-hydroxycyclohexyl phenyl ketone), Nanopol® C 784 (commercial SiO2), and the mixture of n-butanol, isopropanol, and ethanol (Page 6, [0090]. Example 1) with benefit of providing to coat plastics substrates, more particularly casings of electronic appliances, which endows the resulting coated substrates with a combination of very high scratch resistance with very high transparency and low gray haze (Page 1, [0008]). 
In an analogous art the one-part, curable composition comprising a cross-linked polymer network, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the one-part, curable . 

10.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shengkui et al. (WO 2012/089827 A1, hereinafter “”827”) in view of Zhou et al. (US Pat. No. 8,587,861 B1; hereinafter “”861”) as applied to claim 1 above, and further in view of Igarashi et al. (US Pat. No. 6,143,803;  hereinafter “”803”).

Regarding claims 16-17: The disclosure of “827 in view “861 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “827 in view “861 does not expressly teach the composition has a viscosity at room temperature (25°C) of less than 4000 cPs (mPa.s).
However, “803 teaches a cured coating or film resulting from curing a one-part, curable composition (Col. 3, lines 63-65) comprising: a) at least one isocyanurate tri(meth)acrylate or derivative thereof and at least one of: b) at least one urethane diacrylate, c) at least one monofunctional or difunctional reactive diluent different from b), d) at least one solvent, and e) additives (Col. 12, Table 1, Example  3; Col. 11, lines 60-67). Moreover, “803 teaches the composition has a viscosity at room temperature (25°C) of less than 4000 cPs (mPa.s) (i.e., a viscosity at room temperature (25°C) of  1880 cPs; Col. 12, Table 1, Example  3) with benefit 
In an analogous art the one-part, curable composition comprising a cross-linked polymer network, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the one-part, curable composition by “827, so as to adjust the composition viscosity that the composition has a viscosity at room temperature (25°C) of less than 4000 cPs (mPa.s) as taught by “803, and would have been motivated to do so with reasonable expectation that this would result in providing to uniformly wet the surface of the metal material (i.e., uniform coating) as suggested by “803 (Col. 7, lines 6-14). 

Response to Arguments
11.	Applicant’s arguments with respect to claims 1, 3-10, 12-18, 28  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/27/2021